                      Case
                       Case1:19-cv-02439-AT Document
                             1:19-cv-02439 Document 2 7Filed
                                                         Filed 03/20/19Page
                                                             03/19/19   Page11
                                                                             ofof
                                                                                22


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District of New York

  FLORENTINO MELGAREJO, on behalf of himself,                        )
      individually, and on behalf of all others                      )
                 similarly-situated,                                 )
                                                                     )
                            Plaintiff(s)                             )
                                V.
                                                                     )       Civil Action No. 19-cv-02439
                                                                     )
  NEW YORK FISH & VEGETABLE, INC., d/b/a "NY                         )
   FISH AND VEGETABLES," and LEE'S FISH &                            )
     FRUIT, INC., and DAVID LEE, individually,                       )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address)       New York Fish & Vegetable, Inc. d/b/a "NY Fish and Vegetables" - 44 East 167th
                                           Street, Bronx, New York 10452.
                                           Lee's Fish & Fruit, Inc. - 44 East 167th Street, Bronx, New York 10452.
                                           David Lee, individually, - 44 East 167th Street, Bronx, New York 10452.



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jeffrey R. Maguire, Esq.
                                 Alexander T. Coleman, Esq.
                                 Michael J. Borrelli, Esq.
                                 910 Franklin Avenue, Suite 200
                                 Garden City, New York 11530


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                CLERK OF COURT


Date:    - - -
                 3/20/2019
                      - -            -�
                                     -
                                                                                                 /S/ P. NEPTUNE
                                                                                          Signature of Clerk or Deputy Clerk
Case
 Case1:19-cv-02439-AT
       1:19-cv-02439 Document
                      Document2 7Filed
                                   Filed
                                       03/19/19
                                         03/20/19Page
                                                  Page22
                                                       ofof
                                                          22
